84 So. 3d 1283 (2012)
Jerry M. MIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-4277.
District Court of Appeal of Florida, First District.
April 23, 2012.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
BENTON, C.J., THOMAS and SWANSON, JJ., concur.